Citation Nr: 9908730	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to Department of Veterans Affairs death benefits 
as the surviving spouse of the veteran.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active service from May 1957 to April 1959 
and died in September 1988.  The appellant, the former spouse 
of the veteran, appealed a December 1997 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that concluded she was 
ineligible to receive dependency and indemnity compensation 
benefits since she was not married to the veteran at the time 
of his death and VA could not provide maintenance for an ex-
spouse.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been obtained by the originating 
agency.

2. The veteran and the appellant were married in May 1959.

3. The veteran and the appellant were divorced in August 
1979.

4. At the time of the veteran's death in September 1988, the 
appellant was not married to the veteran.


CONCLUSION OF LAW

The appellant is not entitled to dependency and indemnity 
compensation as a surviving spouse of the veteran.  
38 U.S.C.A. §§ 101, 103, 5107 (West 1991); 38 C.F.R. §§ 3.1, 
3.5, 3.50 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.

Factual Background

The veteran died in September 1988, approximately nine years 
after his divorce from the appellant.  The appellant filed an 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) (VA Form 21-534) 
in December 1997.  Pursuant to a determination in December 
1997, the RO denied the appellant's entitlement to dependency 
and indemnity compensation (DIC) benefits since she was not 
married to the veteran at the time of his death.

The claims file includes a marriage license and certificate 
reflecting that the veteran and the appellant were married in 
Kentucky in May 1959.  A June 1979 letter to VA from the 
appellant's attorney documents that she and the veteran were 
in the process of divorcing and the presiding judge had 
requested that, prior to the court's decision regarding the 
divorce and division of marital property, VA determine 
whether, after the divorce was granted, the appellant would 
continue to receive any benefits.  The RO's response is not 
of record.

In support of her assertion that she is entitled to DIC 
benefits, the appellant submitted a copy of her August 1979 
divorce decree from the veteran.  It indicates that she and 
the veteran were married in May 1959 and separated in July 
1978.  The decree further notes that the veteran was able to 
do light work, drew a VA pension and was able to contribute 
regularly and monthly toward the appellant's support.  In the 
divorce decree, the court said it lacked sufficient 
information to determine the amount of maintenance for the 
appellant and that question was reserved until the court 
received additional information.

In her June and October 1998 written statements, the 
appellant indicated that she and the veteran sought 
counseling and she tried to stop their divorce.  She said 
that they attempted to remarry, that the veteran was her 
responsibility, that she lived in the house in which he 
committed suicide and that he was at her home the day before 
he died.  Although the appellant stated that she did not sign 
the divorce, she also said that the divorce papers indicated 
that the veteran should contribute regularly monthly toward 
her support.

Analysis

Under the applicable criteria, DIC is a monthly payment made 
by VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, teran at the time of the veteran's 
death (and meets the requirements of 38 C.F.R. § 3.1(j)), and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation that was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried.  38 U.S.C.A. § 101(3), (31); 38 C.F.R. 
§ 3.50(c). 

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

In this case the appellant's claim lacks legal merit since 
she was not the lawful spouse of the veteran at the time of 
his death.  As noted above, the appellant submitted 
documentation that shows she and the veteran were divorced in 
1979, prior to his death in 1988.  The Board does not doubt 
that the appellant believes in the merits of her claim; 
however, the applicable laws and regulations clearly and 
unmistakably require that the parties be lawfully married at 
the time of a veteran's death for a widow to be considered a 
surviving spouse.  The U.S. Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals until 
March 1, 1999) has held that in a case where the law is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant's claim for dependency and indemnity 
compensation as the veteran's surviving spouse is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

